                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

TOMMY EARL JONES,                              )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )      No.:   3:18-CV-124-TAV-DCP
                                               )
DANIEL MILLER and                              )
DOCTOR SMITH,                                  )
                                               )
              Defendants.                      )


                              MEMORANDUM OPINION

       Plaintiff Tommy Earl Jones, an inmate in the custody of the Tennessee Department

of Correction (“TDOC”), has filed a civil rights complaint pursuant to 42 U.S.C. § 1983

[Doc. 1]. This matter is before the Court for screening pursuant to the Prison Litigation

Reform Act (“PLRA”).

I.     SCREENING STANDARDS

       Under the PLRA, district courts must screen prisoner complaints and shall, at any

time, sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim for

relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A; Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard

articulated by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a

claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory

language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th
Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Courts liberally

construe pro se pleadings filed in civil rights cases and hold them to a less stringent standard

than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he

was deprived of a federal right by a person acting under color of state law. Braley v. City

of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 . . . creates a right

of action for the vindication of constitutional guarantees found elsewhere”). “Absent either

element, a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th

Cir. 1991).

II.    ALLEGATIONS OF THE COMPLAINT

       Plaintiff alleges that Daniel Miller, a treating physician at the Northeast Correctional

Complex (“NECX”), and Dr. Smith, an emergency room doctor at Johnson City Medical,

have refused him surgery and pain medication necessary to treat his Chron’s disease. [See

Docs. 1 & 5].

III.   ANALYSIS

       A prison official violates the Eighth Amendment with regard to lack of medical care

or treatment only when he responds with deliberate indifference to an inmate’s serious

medical needs. Farmer v. Brennan, 511 U.S. 825, 834 (1994); Estelle v. Gamble, 429 U.S.

97 (1976). This standard requires that the medical condition be objectively serious, but it

                                               2
also requires that the prison official actually knew of and disregarded the excessive risk to

the inmate’s health. Farmer, 511 U.S. at 837. Therefore, to meet this subjective standard,

a plaintiff must establish that the prison official: (1) “perceived facts from which to infer

substantial risk to the prisoner;” (2) “did in fact draw the inference;” and (3) “then

disregarded that risk.” Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001) (citing

Farmer, 511 U.S. at 837).

       A patient’s disagreement with his doctor’s choice of treatment alleges, at most, a

medical-malpractice claim, which is not cognizable under § 1983. Darrah v. Krisher, 865

F.3d 361, 372 (6th Cir. 2017) (citing Estelle, 429 U.S. at 107). “Additionally, ‘[w]here a

prisoner has received some medical attention and the dispute is over the adequacy of the

treatment, federal courts are generally reluctant to second guess medical judgments and to

constitutionalize claims which sound in state tort law.’” Id. (quoting Westlake v. Lucas,

537 F.2d 857, 860 n.5 (6th Cir. 1976)).

       As a preliminary matter, the Court notes that Dr. Smith is not a proper Defendant in

this action, as an emergency room doctor is not a State actor for purposes of § 1983. See

Styles v. McGinnis, 28 F. App’x 362, 354 (6th Cir. 2001). Accordingly, Dr. Smith must be

dismissed from this action.

       The Court otherwise finds that Plaintiff cannot sustain this action against Dr. Daniel

Miller, as it is apparent from Plaintiff’s allegations that Dr. Miller has evaluated Plaintiff

and determined that he does not require surgery or pain medication [See Doc. 1 p.5; Doc.

5 p. 7]. Plaintiff notes that Dr. Miller has specifically advised him that pain medication

                                              3
will only aggravate his symptoms [Doc. 1 p. 5]. Accordingly, Plaintiff’s desire for

additional treatment, and/or his disagreement with course of his current treatment, is

insufficient to raise a § 1983 claim.1

IV.    CONCLUSION

       For the reasons stated above, Plaintiff has failed to state a claim upon which relief

may be granted, and his complaint will be DISMISSED WITH PREJUDICE against all

named defendants under 28 U.S.C. §§ 1915(e)(2)(B) and 1915(g).

       Additionally, the Court will CERTIFY that any appeal from this action would not

be taken in good faith and would be frivolous. 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

       An appropriate order will enter.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




       1
          Plaintiff has unsuccessfully raised substantially similar claims against different
Defendants in prior lawsuits. See Jones v. Clement, 3:16-CV-257-PLR-CCS (E.D. Tenn.); Jones
v. Centurion, 3:16-CV-322-PLR-CCS (E.D. Tenn.).
                                               4
